

113 S2785 ES: Safe and Secure Drinking Water Protection Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2785IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Administrator of the Environmental Protection Agency to publish a health advisory and
			 submit reports with respect to microcystins in drinking water.1.Short titleThis Act may be cited as the Safe and Secure Drinking Water Protection Act of 2014.2.Microcystins in drinking water(a)Health advisoryNot later than 180 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency (referred to in this Act as the Administrator) shall develop and publish a health advisory including recommendations on—(1)(A)the level of microcystins in drinking water below which the water is expected to be safe for human
			 consumption; and(B)feasible treatment techniques and other means for achieving that level; and(2)standardized procedures for testing for microcystins in drinking water.(b)ReportsNot later than 180 days after the date of enactment of this Act, and each year thereafter, the
			 Administrator shall submit to Congress a report that includes—(1)a description of the status of the efforts of the Administrator to determine whether to regulate
			 drinking water with
			 respect to the level of microcystins;(2)a description of the steps taken by the Administrator to promote testing of drinking water for
			 microcystins in areas
			 that have been affected by harmful algal blooms; and(3)an analysis of available treatment techniques and other means for addressing microcystins in
			 drinking water.Passed the Senate December 11, 2014.Secretary